                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


KEVIN CONNORS (TDCJ No. 1284939),
                                                  CASE NO.: 4:17-cv-1512
       Plaintiff,
                                                  JURY DEMAND
v.

EDGAR HULIPAS, et al.,

       Defendants.


      UNOPPOSED PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
     AND FOR LEAVE FOR PLAINTIFF TO FILE AN AMENDED OPPOSITION TO
             DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


       COMES NOW Plaintiff Kevin Connors, by and through his under-signed counsel,

respectfully submits this Unopposed Motion to Modify Scheduling Order and for Leave for

Plaintiff to File an Amended Opposition to Defendants’ Motions for Summary Judgment, and in

support thereof, would respectfully show the Court as follows:

       All parties produced initial disclosures in Nov. 2018. Of note, Defendants Dr. Edgar

Hulipas, Terry Speer, and the University of Texas Medical Branch (collectively, “UTMB”)

produced approximately 350 pages of Plaintiff’s medical records.

       Plaintiff deposed UTMB’s medical expert on March 29, 2019. UTMB’s expert testified

that she examined “500-600 pages” of Plaintiff’s medical records in preparation for the

deposition. See Doc. No. 75 ¶ 4.

       On April 1, 2019, Plaintiff demanded the missing medical records from UTMB.

       On April 8, 2019, UTMB produced part 1 of its first supplement to initial disclosures:

approximately 1,400 pages of Plaintiff’s medical records.


UNOPPOSED PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER                                   Page 1 of 4
       On April 25, 2019, UTMB produced part 2 of its first supplement to initial disclosures:

approximately 1,000 pages of Plaintiff’s medical records.

       On April 26, 2019, UTMB produced its second supplement to initial disclosures,

approximately 5,500 pages of Plaintiff’s medical records.



       Throughout this supplemental disclosure period, the parties discussed the need to modify

the scheduling order because (1) Plaintiff’s medical expert did not have access to the 500-600

pages used by Defendant’s medical expert nor the latter 7,900 pages produced in April 2019, (2)

Plaintiff was not able to review the 500-600 pages nor 7,900 pages to prepare for the March 2019

deposition of Defendant’s expert, and (3) Plaintiff was not able to use the 500-600 pages nor

7,900 pages in his consolidated response to Defendants’ two motions for summary judgment

(Doc. No. 72). Plaintiff has been prejudiced in his ability to prosecute his case by UTMB’s

failure to produce his medical records until last month.

       An additional 7,900 medical records are a substantial amount that Plaintiff’s expert and

attorney both must review, and this will take a presently uncertain number of days.



       Based upon the foregoing, Plaintiff solemnly requests:

       • Deadline for Expert Discovery                                   June 28, 2019

               (The parties only intend for this extended expert discovery period for Plaintiff to depose
               Defendants’ medical expert by written question within the scope of the 7,900 records.)


       • Deadline for Motions                                            August 9, 2019




UNOPPOSED PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER                                         Page 2 of 4
       Plaintiff requests that the Court determine the schedule for later events, such as Docket

Call, as it pleases the Court. Please note that counsel for Defendant Texas Dept. of Criminal

Justice has a scheduling conflict in December 2019 due to trial.

       Additionally, Defendants have agreed to allow Plaintiff to amend his response in

opposition to Defendants’ motions for summary judgment (Doc. No. 72) by July 12, 2019.

Pursuant to FED.R.CIV.P. 6, Plaintiff moves the Court for leave to allow that filing as he has been

prejudiced by not having the 7,900 pages of medical records disclosed when his response was

previously drafted and filed.

       Filed with this motion is a proposed Amended Scheduling Order reflecting the requested

modifications. Plaintiff respectfully requests that this Court grant the instant motion and adopt

the revised deadlines set out in the proposed Amended Scheduling Order.



       Dated: May 3, 2019.                    Respectfully submitted,

                                                      /s/ Jerold D. Friedman
                                                      Jerold D. Friedman
                                                      California SBN: 290434
                                                      SDTX ID: 2117436
                                                      LAW OFFICE OF JEROLD D. FRIEDMAN
                                                      19744 Beach Blvd. #390
                                                      Huntington Beach, CA 92648
                                                      Tel: (213) 536-1244
                                                      Fax: (281) 667-3506
                                                      Email: lawoffice.jdf@gmail.com

                                                      ATTORNEY FOR PLAINTIFF




UNOPPOSED PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER                                   Page 3 of 4
                             CERTIFICATE OF CONFERENCE

I certify I have conferred with opposing counsel regarding this motion and on May 1, 2019, each
indicated that they are Unopposed.

                                                                           /s/ Jerold D. Friedman

                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the above and foregoing instrument
has been served upon counsel of record via e-file in accordance with the FED.R.CIV.P. on May 3,
2019.

                                                                           /s/ Jerold D. Friedman




UNOPPOSED PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER                                  Page 4 of 4
